                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 OSCAR GARNER,

                               Plaintiff,
        v.                                                               ORDER

 BRIAN FOSTER, CAPT. TRITT, HSU MARCHANT,                             19-cv-618-jdp
 JANE DOE, and JOHN DOE (1ST SHIFT SGT),

                               Defendants.


       On December 3, 2019, I entered an order directing plaintiff Oscar Garner to inform the

court whether he wished to proceed with this case. I gave Garner a deadline of December 24,

2019, to respond to the order and warned him that his case would be dismissed for failure to

prosecute if he did not respond. Dkt. 8. Garner’s deadline has passed, and the court has

received nothing from him. Accordingly, I am dismissing this case with prejudice for Garner’s

failure to prosecute. James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005) (“A district

court has the authority under Federal Rule of Civil Procedure 41(b) to enter a sua sponte order

of dismissal for lack of prosecution.”).
                                        ORDER

        IT IS ORDERED that plaintiff Oscar Garner’s case is DISMISSED WITH

PREJUDICE. The clerk of court is directed to enter judgment for defendants and close this

case.

        Entered January 7, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                           2
